ORDER

Alexander S. Orenshteyn submits a status report and notifies the court that he has filed a petition in bankruptcy court, thus triggering the automatic stay provision of 11 U.S.C. § 362. We consider whether this appeal should be dismissed.
Because Orenshteyn’s appeal has been automatically stayed by his filing of a bankruptcy petition, we determine that the appropriate course is to dismiss pursuant to Fed. Cir. R. 47.10 (if appeal is subject to bankruptcy stay, clerk may dismiss without prejudice to reinstatement within 30 days after lifting of bankruptcy stay or conclusion of bankruptcy proceedings).
Accordingly,
IT IS ORDERED THAT:
(1) 03-1427 is dismissed without prejudice to reinstatement on request from Or-*117enshteyn within 30 days after the lifting of the bankruptcy stay or the conclusion of the bankruptcy proceedings.
(2) No costs.